11-4532
    Jean v. City of New York

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    21st day of February, two thousand thirteen.

    Present:    JOHN M. WALKER, JR.,
                ROBERT A. KATZMANN,
                            Circuit Judges,
                LORETTA A. PRESKA,
                            District Judge.*
    _____________________________________________

    FELIX JEAN,

                          Plaintiff-Appellant,

                   v.                                                  11-4532

    CITY OF NEW YORK, JOHN DOE 1, JOHN DOE
    2, DANIEL HOWARD, DETECTIVE, SHIELD
    NO. 02791, ANTOINE MALLOY, DETECTIVE,

                      Defendants-Appellees.
    _____________________________________________

    For Plaintiff-Appellant:      Felix Jean, pro se, Elmont, N.Y.

    For Defendants-Appellees:     Francis F. Caputo, Matthew J. Modafferi, and Karen M. Griffin,
                                  for Michael A. Cardozo, Corporation Counsel of the City of New
                                  York, New York, N.Y.


           *
              The Honorable Loretta A. Preska, of the United States District Court for the Southern
    District of New York, sitting by designation.
       Appeal from the United States District Court for the Eastern District of New York
(Dearie, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Felix Jean, proceeding pro se, appeals from a September 22, 2011,

Memorandum and Order of the United States District Court for the Eastern District of New York

(Dearie, J.) granting summary judgment to the defendants on Jean’s claims of false arrest,

malicious prosecution, and false imprisonment. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       Reviewing the district court’s decision de novo, we conclude that summary judgment was

properly granted to the defendants. The record does not support Jean’s assertion that various

circumstances rendered unreasonable Detective Daniel Howard’s determination that the victim

had made credible allegations of sexual abuse. The victim’s allegations were sufficient to

establish probable cause, and “[t]here can be no federal civil rights claim for false arrest where

the arresting officer had probable cause.” Singer v. Fulton County Sheriff, 63 F.3d 110, 118 (2d

Cir. 1995). Further, despite Jean’s arguments to the contrary, Detective Howard was not

required to investigate the matter further in order to make a valid arrest. See Jaegly v. Couch,

439 F.3d 149, 153 (2d Cir. 2006) (holding that an officer is not required to “explore and

eliminate every plausible claim of innocence before making [a valid] arrest”).

       As to Jean’s claim of false imprisonment, we follow “our normal practice with respect to

§ 1983 claims” and look to the law of the state where the violation allegedly occurred. Russo v.

City of Bridgeport, 479 F.3d 196, 203 (2d Cir. 2007). “In New York, the tort of false arrest is

synonymous with that of false imprisonment.” Posr v. Doherty, 944 F.2d 91, 96 (2d Cir. 1991).

                                                 2
Consequently, the same analysis that applies to Jean’s false arrest claim is applicable to Jean’s

false imprisonment claim, and the district court properly granted judgment to the defendants on

the latter claim as well.

        With respect to Jean’s malicious prosecution claim, the plaintiff presents no evidence that

probable cause dissipated after the arrest. The claim of malicious prosecution was therefore

properly dismissed. See Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003) (listing lack

of probable cause among the elements of malicious prosecution). We are not required to reach

the issue of whether the criminal charges against Jean terminated in his favor.

        Finally, we consider Jean’s argument that the district court was required to recuse itself

for bias pursuant to 28 U.S.C. § 455(a). “[O]ur review of this issue is necessarily limited

because plaintiff did not bring a motion for recusal below.” Taylor v. Vt. Dep’t of Educ., 313

F.3d 768, 795 (2d Cir. 2002). “In the civil context . . . we reverse only if there has been

fundamental error,” which “is so serious and flagrant that it goes to the very integrity of the

proceeding.” Id. (internal brackets omitted). Here, whatever error, if any, by the district court

judge did not rise to the required level.

        We have considered Jean’s remaining arguments on appeal and find them to be without

merit. Accordingly, the judgment of the district court is AFFIRMED.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                                  3